Citation Nr: 0529264	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-06 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran and his spouse testified before the undersigned 
at a Travel Board hearing in November 2004.  A transcript of 
that hearing has been associated with the claims folder.

In March 2005, the Board remanded the case to the RO for the 
RO to secure a VA audiological examination and opinion.  The 
RO then issued a supplemental statement of the case (SSOC) in 
June 2005.  The case has been returned to the Board and is 
again ready for appellate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran does not have current right ear hearing loss 
disability for VA compensation purposes.

3.  The competent evidence of record does show that the 
veteran has a left ear hearing loss disability, but this 
disorder is not related to, or aggravated by, active service 
from September 1967 to September 1970.





CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A.  §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection requires a finding of the existence 
of a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) A medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  

The regulations provide that impaired hearing shall be 
considered a disability for VA purposes when the auditory 
thresholds in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran seeks service connection for 
bilateral hearing loss.  The veteran contends his hearing 
loss stemmed initially from a May 1968 enemy rocket attack in 
Vietnam.  He also alleges subsequent exposure to the 
discharge of weapons and explosions in Vietnam further 
contributed to his hearing loss.  Correspondence dated in 
January 2001 from the National Archives and Records 
Administration and a lay witness statement dated in December 
2000 confirm that this rocket attack did occur in May of 
1968.  His DD Form 214 shows that the veteran did serve as a 
military intelligence coordinator in Vietnam.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  An April 2005 VA audiology 
examination serves as the most recent examination.  It fails 
to reveal a right ear hearing loss disability under 38 C.F.R. 
§ 3.385.  The Board acknowledges that prior private 
audiological examinations conducted in August 2000 and in 
January 2003 revealed right ear hearing loss disability as 
defined by the regulation; however, these exams are not the 
most recent and are of less probative weight then the most 
current and complete VA examination, which the Board finds to 
be entitled to the greatest probative value.  The report of 
the VA examination was very detailed and clear.

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case, the Board finds the most probative medical 
evidence is against a finding that the veteran has right ear 
hearing loss under VA standards.  Thus, absent evidence of a 
current disability, service connection cannot be granted for 
the right ear.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.  

The Board acknowledges that the same January 2005 VA 
audiological examination revealed current left ear hearing 
loss disability per 38 C.F.R. § 3.385.  

The veteran was clearly exposed to loud noise during service.  
This fact is not in dispute.  The Board, however, observes 
that there is no medical evidence in his service medical 
records (SMRs) of complaints, treatment, or diagnosis of 
hearing loss in either ear during the veteran's period of 
active service that would warrant establishing service 
connection.  Significantly, his auditory thresholds were 
within the normal range per the regulation as evidenced by 
his entrance and separation examinations contained in his 
SMRs.  In fact, the veteran acknowledges in his various 
written statements and in his November 2004 Travel Board 
hearing testimony that he did not experience or report any 
symptoms of hearing loss during his service.  These 
admissions by the veteran, at this time, must be afforded 
great probative weight and provide negative evidence against 
the claim.  Moreover, the Board must find that the SMRs, as a 
whole, provide very negative evidence against this claim.

Post-service, the Board notes the first medical evidence of 
any complaint concerning hearing loss in the claims folder is 
approximately twenty years after discharge.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
It follows, therefore, that the Board finds no evidence of 
hearing loss or other chronic disease within one year after 
the veteran's separation from service. Therefore, the 
presumption of in-service incurrence is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Likewise, 
there is no evidence of non-chronic hearing loss in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b).  

Specifically, an August 2000 audiogram performed at the 
office of "G.K.," MD., revealed right ear hearing loss 
disability within the meaning of 38 C.F.R. § 3.385.  The 
veteran is referred for "possible hearing aids" at that 
time.  Furthermore, a subsequent January 2003 private 
audiological examination reveals bilateral hearing loss 
disability per 38 C.F.R. § 3.385.  Significantly, however, 
neither examiner offered any opinion as to the etiology of 
the disability.  Thus, neither record demonstrates any 
competent evidence of a nexus between the veteran's current 
left ear hearing loss disability and his period of active 
duty service.  See Hickson, supra (describing nexus required 
for service connection).
 
Moreover, VA audiological examinations and opinions obtained 
by the RO in December of 2001 and April of 2005 confirm the 
lack of a nexus between current left ear hearing loss and 
service.  Per the December 2001 examination, the examiner 
states that the audiogram revealed "a minimal high frequency 
sensorineural hearing loss on the left side."  Additionally, 
the examiner opines, "[i]t is my strong opinion that the 
borderline hearing loss in the left ear developed subsequent 
to his release from active duty.  Since the auditory 
thresholds were completely normal at the time of separation 
from service and documented on his C-file record, there can 
be no justification whatsoever for service connection for 
hearing loss."  

Similarly, in the April 2005 opinion, the VA examiner states, 
"it is less likely than not that the veteran's current 
minimal threshold shift in hearing" is related to noise 
exposure during service.  The Board has a duty to analyze the 
credibility and probative value of the evidence of record.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The two VA opinions are the only 
medical evidence of record that offer any opinion as to the 
etiology of veteran's current left ear hearing disability.  
Both are comprehensive and thorough, and, significantly, the 
2005 examiner stated that in addition to the SMRs, he 
reviewed "pertinent documents within the claims folder, 
including the veteran's appeal."  Thus, the Board finds that 
these medical opinions against the claim are entitled to 
great probative weight. 

Despite the veteran's personal contentions and statements 
concerning the progressive nature of his hearing loss, and 
the Internet articles he has submitted regarding hearing 
loss, review of all evidence of record does not demonstrate 
service connection for bilateral hearing loss.  The Board 
notes that, with regard to medical treatise evidence, the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, the 
evidence submitted by the veteran is not accompanied by the 
opinion of any medical expert.  The Board concludes that this 
information is insufficient to establish the required medical 
nexus opinion.

The Board emphasizes that the veteran, as a lay person, is 
not competent to offer an opinion as to the etiology of his 
disorder.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu, supra.  See Routen v. Brown, 10 Vet. App. 
183 (1997) ("a lay person is generally not capable of opining 
on matters requiring medical knowledge").  Accordingly, the 
veteran's personal opinion that his hearing disability was 
caused service is not a satisfactory basis for awarding 
service connection.  

Additionally, in his various statements, the veteran 
suggested that the onset of his hearing loss occurred during 
a rocket attack in a combat zone in Vietnam.  The incurrence 
of an injury alleged to have happened in combat may be shown 
by lay evidence, if consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  However, the combat presumption does not 
assist the veteran in this case because the Board finds no 
competent evidence of a nexus between the veteran's present 
hearing loss and the May 1968 rocket attack.  As noted above, 
the veteran was clearly exposed to loud noise during service.  
This fact is not in dispute.  

In summary, the Board finds that there is no evidence of a 
current right ear hearing disability.  Furthermore, the Board 
finds although there is competent evidence of a left ear 
hearing disability, there is no competent evidence of a nexus 
between that disability and service.  The Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  It follows that there is not such a balance of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).  The claim for service connection is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated April 2001 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the November 2002 statement of the case 
(SOC) and June 2005 SSOC include the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  38 C.F.R. § 3.159.  Beyond this, the Board remanded 
this case to assist the veteran.  Thus, the Board finds that 
the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the April 2001 VCAA 
notice letter prior to the February 2002 rating decision on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  However, the above letter did not ask the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 120-21.  In any event, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the amount of evidence he has submitted to VA and 
the records he authorized VA to obtain on his behalf.  In 
fact, the February 2002 rating decision, November 2002 SOC, 
April 2003 SSOC, September 2004 SSOC, and June 2005 SSOC all 
advised the veteran of what missing evidence was necessary to 
establish service connection for bilateral hearing loss.  
Furthermore, the veterans chose to present evidence and 
testify at a November 2004 Travel Board hearing.  Finally, 
the April 2001 VCAA letter advised the veteran that the VA 
would obtain "any additional information or evidence that 
you want us to try to get for your claim."  Therefore, any 
failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  The Board 
emphasizes that neither the veteran nor his representative 
has made any showing or allegation that the timing or content 
of VCAA notice has prejudiced him in any way.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (the appellant
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and private medical records as identified and 
authorized by the veteran.  In addition, the veteran was 
afforded two relevant VA examinations and opinions.  The 
veteran has also submitted private medical evidence, several 
written personal and lay statements, photographs, various 
Internet articles, as well as his hearing testimony.  The 
Board is satisfied that all relevant evidence identified by 
the veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is satisfied 
as to compliance with its instructions from the March 2005 
remand.  Specifically, the RO was instructed to secure a VA 
audiological examination and opinion.  The RO has complied 
with this instruction.  

ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


